DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Babich (US Patent #9,136,938) in view of Shibano et al. (US Patent #4,983,984). 
 	Regarding claim 1, Babich teaches  a system, comprising: a communication link having an optic fiber passing between a transmitting station and a receiving station, wherein the communications link is configured to send command data between the transmitting station and the receiving station using the optic fiber, the command data including one or more commands (Col 3, lines 58-Col 4, line 12; Claims 1 and 30, especially Claims 1 and 30, teaches ……transmitting command data from a transmission station to a receiving station via a first communication link…..wherein the first communication link includes an optical fiber);
 	a transmitting antenna (Fig. 1, item 128) coupled to the transmitting station and located at a transmitting site (Col 3, lines 58-Col 4, line 12; Claim 3, especially Claim 30, ….an antenna system coupled to the radio-frequency communications interface; wherein the radio-frequency communication interface is configured to send triggering data using electromagnetic waves broadcast from the antenna system via a second communication link to the receiving station);  
 	a receiving antenna 132 coupled to the receiving station, the receiving antenna located remote from the transmitting antenna (Col 3, lines 58-Col 4, line 43; Claim 30, especially Col 4, lines 28-43, teaches ….. The configuration shown in FIG. 1 is further illustrated in FIG. 2 where first communication node 112 and second communication node 116 are geographically remote from one another separated by a substantial portion of the surface of the earth (156). This portion of the earth's surface may include one or more continents, oceans, mountain ranges, or other geographic areas); 
 	wherein the transmitting station and the receiving station communicate via skywave propagation (See abstract; Col 3, lines 58-Col 4, line 12; Col 4, lines 44-55; claims 1 and 30, especially Claim 1 teaches …..wherein the second communication link transmits the triggering data using electromagnetic waves transmitted via skywave propagation); 
 	wherein the transmitting antenna and receiving antenna are separated by at least one skip zone (See Fig. 7, item 720; Col 6, lines 12-28; Col 23, lines 54-58; claims 1 and 30, especially claims 1 and 30 teaches ……wherein there is at least one skip zone between the transmission and receiving stations); 
 	wherein the transmitting station is configured to wirelessly send triggering data from the transmitting station to the receiving station; wherein the triggering data includes an identifier identifying at least one of the one or more commands (See Claims 1 and 30, ……..transmitting triggering data from the transmission station to the receiving station via a second communication link, wherein the triggering data includes an identifier identifying at least one of the one or more commands); and 
 	wherein the command data is defined by a first collection of data, wherein the first collection of data has a first overall size, wherein the triggering data is defined by a second collection of data, wherein the second collection of data has a second overall size, and the first overall size is greater than or equal to the second overall size (See claims 1 and 30,….. wherein the command data is defined by a first collection of data, wherein the first collection of data has a first overall size, wherein the triggering data is defined by a second collection of data, wherein the second collection of data has a second overall size, and the first overall size is greater than or equal to the second overall size), but does not specifically teach wherein the transmitting antenna  is positioned where ground slopes downwardly away from the transmitting antenna and in the direction of the receiving antenna. 
 	However, in related art, Shibano teaches wherein the transmitting antenna is positioned where ground slopes downwardly away from the transmitting antenna and in the direction of the receiving antenna (Col 5, lines 7-46). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Shibano’s teaching about wherein the transmitting antenna  is positioned where ground slopes downwardly away from the transmitting antenna and in the direction of the receiving antenna with Babich’s invention in order to allow for the transmission of increased information (See Shibano, Col 2, lines 28-32).  
Regarding claim 2, the combination of Babich and Shibano teach all the claimed elements of claim 1. In addition, Babich teaches the system of claim 1, wherein the transmitting antenna and the receiving antenna are at least one skip zone apart at a predetermined frequency and propagation angle (Col 5, line 63-Col 6, line 28).   
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Babich (US Patent #9,136,938) in view of Shibano et al. (US Patent #4,983,984), and further in view of Norland (US 2014/0327563).  
Regarding claim 3, the combination of Babich and Shibano fail to teach the system of claim 1, wherein the downward slope angles down about 3 degrees from the horizontal.  
However, in related art, Norland teaches the system of claim 1, wherein the downward slope angles down about 3 degrees from the horizontal (See abstract; Paragraphs 0016-0022, 0034-0038, 0043-0047, 0055, and 0081-0095). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Norland’s  teaching about wherein the downward slope angles down about 3 degrees from the horizontal with Babich’s and Shibano’s invention in order for the remote sensing system shall discover acute pollution of significance (See Norland, Paragraphs 0004-0006).  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Babich (US Patent #9,136,938) in view of Shibano et al. (US Patent #4,983,984), and further in view of Seaver (US Patent #4,699,511).  
Regarding claim 4, the combination of Babich and Shibano fail to teach the system of claim 1, wherein the downward slope ends in a body of water with a salinity of between about 30 and about 40 parts per thousand.  
 	However, in related art, Seaver teaches the system of claim 1, wherein the downward slope ends in a body of water with a salinity of between about 30 and about 40 parts per thousand (Col 5, lines 15-63, especially Col 5, lines 45-63).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Seaver’s  teaching about wherein the downward slope ends in a body of water with a salinity of between about 30 and about 40 parts per thousand with Babich’s and Shibano’s invention in order to simulate an ocean environment.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Babich (US Patent #9,136,938) in view of Shibano et al. (US Patent #4,983,984), and further in view of Bendov (US 2005/0124304).  
 	Regarding claim 5, the combination of Babich and Shibano fail to teach the
 system of claim 1, wherein the transmitting antenna is mounted on a tower, and wherein the tower is operable to raise or lower to adjust the height of the transmitting antenna above the ground.  
 	However, in related art, Bendov teaches the system of claim 1, wherein the transmitting antenna is mounted on a tower, and wherein the tower is operable to raise or lower to adjust the height of the transmitting antenna above the ground (Paragraph 0004].  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Babich (US Patent #9,136,938) in view of Shibano et al. (US Patent #4,983,984), and further  in view of Deakin (US 2005/0102072).  
 	Regarding claim 6, the combination of Babich and Shibano fail to teach the system of claim 1, wherein the transmitting antenna is mounted on a tower that is surrounded by water.  
 	However, in related art, Deakin teaches the system of claim 1, wherein the transmitting antenna is mounted on a tower that is surrounded by water (Paragraph [0005]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Deakin’s  teaching about wherein the transmitting antenna is mounted on a tower that is surrounded by water with Babich’s and Shibano’s invention in order to establish a predictive future look direction of the antenna for a period of between 0.1 and 5 seconds into the future (See Deakin, abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Babich (US Patent #9,136,938) in view of Shibano et al. (US Patent #4,983,984) in view of Deakin (US 2005/0102072), and further in view of Seaver (US Patent #4,699,511).  

Regarding claim 7, the combination of Babich, Shibano, and Deakin teach all the claimed elements in claim 6. In addition, Deakin teaches the system of claim 6, wherein the tower is mounted to a flotation device positioned in a body of water (Paragraph [0005]), but does not specifically teach a body of water with a salinity of between about 30 and about 40 parts per thousand.
 	However, in related art, Seaver teaches a body of water with a salinity of between about 30 and about 40 parts per thousand (Col 5, lines 15-63, especially Col 5, lines 45-63).  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Seaver’s  teaching about wherein the downward slope ends in a body of water with a salinity of between about 30 and about 40 parts per thousand with Babich’s, Shibano’s, and Deakin’s invention in order to simulate an ocean environment.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yasuda et al. (US 2012/0082464), Middleton et al. (US 2017/0026125), Ko et al. (US 2015/0312927), Peach et al. (US 2013/0188952), Dolan et al. (US Patent #9,584,232), Wala (US Patent #10,505,635), Denison (US Patent #7,385,443), Babich (US 2016/0197669), Magid (Us Patent #9,000,990), Nishino (US 2010/0028004), Lembcke (US Patent #4,796,708), Gebert et al. (US 2010/0164785), Perry (US Patent #6,831,592), Krieger et al. (US 2009/0109086), Drabeck et al. (US Patent #6,549,529), Harel et al. (US 2002/0097191), Aquino (US Patent #7,061,438), Johnson et al. (US 2009/0305710), Wills et al. (US Patent #10,080,144), Taylor (US .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132